DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-19 and 21-27 are pending. Claim 20 has been canceled.

Claim Objections
Claim 21 is objected to because of the following informalities: the article should “An” instead of “the” as claim 21 is an independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” in view of Henrie et al. (US 2002/0127007 A1), hereafter referred to as “Henrie.” 
Regarding Claim 1: Broadbent teaches an ice maker (10) for forming ice, the ice maker (10) comprising: a refrigeration system (20) comprising an ice formation device (60); a water system (62, 63, 70) for supplying water to the ice formation device (60), the water system (62, 63, 70) comprising a water reservoir (70) configured to hold water to be formed into ice, passaging (63) providing fluid communication between the water reservoir (70) and the ice formation device (60), and a water level sensor (84, 86, 90) for detecting an amount of water in the reservoir (70), the water level sensor (84, 86, 90) including a fitting (94); and a sensor mount (90d) for mounting the fitting of the water level sensor (84, 86, 90) on the ice maker (10) at a sensing position in which the fitting (94) connects the water level sensor (84, 86, 90) to the reservoir (70) for detecting the amount of water in the reservoir (70).
Broadbent fails to teach wherein the sensor mount is configured to be lockingly engaged with the fitting to releasably mount the fitting on the ice maker at the sensing position.
Henrie teaches a sensor mount (70) is configured to be lockingly engaged (via 72/92) with a fitting (80) to releasably mount the fitting (see Figure 2) on an object (24/14) at a sensing position (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor mount is configured to be lockingly engaged with the fitting to releasably mount the fitting on the ice maker at the sensing position to the structure of Broadbent as taught by Henrie in order to advantageously provide a secure and sealing connection of the temperature sensor to a wall/container (see Henrie, paragraph [0011], lines 1-10).

Regarding Claim 2: Broadbent modified supra further teaches wherein locking engagement (76 into 92 of Henrie) between the sensor mount (90d of Broadbent) and the fitting (94 of Broadbent) is configured to releasably mount the fitting on the ice maker (title of Broadbent) without any additional fasteners (see Figure 5 of Broadbent). 

Regarding Claim 3: Broadbent modified supra fails to teach wherein the fitting is lockingly engageable with the sensor mount by a bayonet connection. 
Henrie teaches a fitting (80) is lockingly engageable (via 76) with a mount (70) by a bayonet connection (76 and 92). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fitting is lockingly engageable with the sensor mount by a bayonet connection to the structure of Broadbent as taught by Henrie in order to advantageously provide a secure and sealing connection of the temperature sensor to a wall/container (see Henrie, paragraph [0011], lines 1-10).

Regarding Claim 4: Broadbent further teaches wherein the sensor mount (90d) comprises a mounting plate (90c) defining a sensor opening (see Figure 5), the fitting (94) configured to be received in the sensor opening (see Figure 5).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” in view of Henrie et al. (US 2002/0127007 A1), hereafter referred to as “Henrie,” as applied to claims 1-4 above, and further in view of Etter et al. (US 2012/0090406 A1), hereafter referred to as “Etter.”
 Regarding Claim 5: Broadbent modified supra fails to teach wherein the fitting comprises a shaft extending along a shaft axis from a proximal end portion to a distal end portion, a bayonet arm extending radially outward from the shaft, and a flange extending radially outward from the shaft at a location proximally spaced from the bayonet arm such that a gap extends along the shaft axis between the bayonet arm and the flange. 
Etter teaches a fitting (3) comprises a shaft (32) extending along a shaft axis from a proximal end portion to a distal end portion (see Figure 1), a bayonet arm (45) extending radially outward from the shaft (32), and a flange (31 and 33) extending radially outward from the shaft (32) at a location proximally spaced from the bayonet arm such that a gap (see Figure 1, 25) extends along the shaft axis (see Figure 1) between the bayonet arm (45) and the flange (31 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fitting comprises a shaft extending along a shaft axis from a proximal end portion to a distal end portion, a bayonet arm extending radially outward from the shaft, and a flange extending radially outward from the shaft at a location proximally spaced from the bayonet arm such that a gap extends along the shaft axis between the bayonet arm and the flange to the structure of Broadbent modified supra as taught by Etter in order to advantageously select connection from a variety of know connection means (see Etter, paragraph [0021], lines 1-2). 

Regarding Claim 6: Broadbent modified supra further teaches wherein the sensor opening (see Figure 5 of Broadbent, gap in 99) is configured such that, when the fitting (94 of Broadbent modified by Henrie) is in a first rotational position about the shaft axis (32 of Etter), the fitting (94 of Broadbent) is passable into the opening by movement along the shaft axis (32 of Etter) until the flange (31 and 33 of Etter) engages the mounting plate (90c of Broadbent). 

Regarding Claim 7: Broadbent modified supra further teaches wherein when the flange (31 and 33 of Etter) engages the mounting plate (90C of Broadbent), the fitting (94 of Broadbent modified by Henrie) is rotatable about the shaft axis (32 of Etter) from the first rotational position in a locking rotational direction to a second rotational position (one way to engage pin 76 of Henrie and reversing to release) in which a portion of the mounting plate (90c of Broadbent) is captured in the gap (see Figure 1, 25 of Etter) between the flange (31 and 33 of Etter) and the bayonet arm (45 of Etter). 

Regarding Claim 8: Broadbent modified supra fails to teach wherein the mounting plate comprises a detent configured to engage the flange when the fitting is in the second rotational position to retain the fitting at the second rotational position. 
Etter teaches a mounting plate (34) comprises a detent (11) configured to engage the flange (31) when a fitting (3) is in a second rotational position to retain the fitting (3) at the second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises a detent configured to engage the flange when the fitting is in the second rotational position to retain the fitting at the second rotational position to the structure of Broadbent modified supra as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11). 

Regarding Claim 9: Broadbent modified supra further teaches wherein the flange (31 and 33 of Etter) includes a recess (space for pin 11 of Etter) configured to receive the detent (11 of Etter) when the flange is in the second rotational position (paragraph [0047], lines 1-11 of Etter), the recess (space for pin 11 of Etter) being angularly offset from the bayonet (45 of Etter) arm about the shaft axis (of 32 of Etter). 

Regarding Claim 10: Broadbent modified supra fails to teach wherein the mounting plate comprises a counter-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position in a counter-rotational direction away from the second rotational position. 
Etter teaches wherein a mounting plate (34) comprises a counter-rotation stop (36) configured to inhibit rotation of a fitting (32’’) about a shaft axis (of 32) from a first rotational position in a counter-rotational direction away from a second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises a counter-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position in a counter-rotational direction away from the second rotational position to the structure of Broadbent modified supra as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11). 

Regarding Claim 11: Broadbent modified supra fails to teach wherein the mounting plate comprises an over-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position beyond the second rotational position. 
Etter teaches wherein amounting plate (34) comprises an over-rotation stop (36) configured to inhibit rotation of a fitting (32’’) about a shaft axis (of 32) from a first rotational position beyond a second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises an over-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position beyond the second rotational position to the structure of Broadbent modified supra as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11).

Claims 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” in view of Volker (WO 2006032231 A1), Atsushi (GB 2282216 A), and Hofmann (4,283,645).
Regarding Claim 12: Broadbent teaches an ice maker (title, 10) for forming ice (via 60), the ice maker (10) comprising: a refrigeration system (via 12) comprising an ice formation device (10); a water system (62, 63, 70) for supplying water to the ice formation device (10), the water system (62, 63, 70) comprising a water reservoir (70) configured to hold water to be formed into ice, passaging (63) providing fluid communication between the water reservoir (70) and the ice formation device (10), and a water pump (62) configured to pump water from the water reservoir (70) through the passaging (63) to the ice formation device (10).
Broadbent fails to teach a pump mount for mounting the water pump on the ice maker for pumping water from the water reservoir through the passaging; wherein the water pump is configured to be connected to the pump mount by a bayonet connection; the water pump comprising a pump motor and an intake assembly fixed to the pump motor; and by rotating the pump motor and the intake assembly together as a unit in relation to the pump mount. 
Hofmann teaches a water pump (29) is configured to be connected to a pump mount (9) by a bayonet connection (lobes 33 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump is configured to be connected to the pump mount by a bayonet connection to the structure of Broadbent modified supra as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Atsushi teaches a pump mount (61, Figure 10) for mounting a water pump (6) on an ice maker (2 and 3) for pumping water from a water reservoir (7, 15) through passaging (4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pump mount for mounting the water pump on the ice maker for pumping water from the water reservoir through the passaging to the structure of Broadbent modified supra as taught by Volker in order to advantageously provide a secure and sealing connection of the pump elements and prevent debris entering the water reservoir (see Atsushi, page 3). 
Volker teaches a water pump (11 and 25) comprising a pump motor (31) and an intake assembly (33 and 35) fixed to the pump motor (31); and by rotating the pump motor (31) and the intake assembly (33 and 35) together as a unit in relation to a pump mount (via bayonet connection 30 and 33, page 10 and pump body 25) and a pump mount (30 and 5) for mounting the pump (11 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump comprising a pump motor and an intake assembly fixed to the pump motor; and by rotating the pump motor and the intake assembly together as a unit in relation to the pump mount and a pump mount for mounting a water pump to the structure of Broadbent modified supra as taught by Volker in order to advantageously provide a secure and sealing connection of the pump elements (see Volker, abstract). 

Regarding Claim 16: Broadbent modified supra fails teach wherein the water pump comprises a mounting flange including a bayonet arm.
Hofmann teaches a water pump (29) comprises a mounting flange (36 and 50) including a bayonet arm (lobes 33). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump comprises a mounting flange including a bayonet arm to the structure of Broadbent modified supra as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 

Regarding Claim 17: Broadbent modified supra fails to teach wherein the pump mount comprises a mounting plate, a receiver, and a bayonet slot between the receiver and the mounting plate. 
Hofmann teaches a pump mount (2) comprises a mounting plate (35), a receiver (30), and a bayonet slot (gap between parts) between the receiver and the mounting plate (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the pump mount comprises a mounting plate, a receiver, and a bayonet slot between the receiver and the mounting plate to the structure of Broadbent modified as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 

Regarding Claim 18: Broadbent modified supra further teaches wherein the mounting flange (36 and 50 of Hofmann) is configured to be slidably engaged with the mounting plate (35 of Hofmann) for rotation about an axis from a first rotational position in which the bayonet arm (33 of Hofmann) is spaced from the bayonet slot (gap between parts of Hofmann) to a second rotational position in which the bayonet arm is received in the bayonet slot (Column 1, lines 50-63 of Hofmann). 

Regarding Claim 19: Broadbent modified supra further teaches wherein the mounting flange (50 of Hofmann) further comprises a screw arm (51 of Hofmann) spaced apart from the bayonet arm (lobes 33 of Hofmann). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” in view of Volker (WO 2006032231 A1), Atsushi (GB 2282216 A), and Hofmann (4,283,645), as applied to claim 12 above, and further in view of Kato et al. (6,109,055), hereafter referred to as “Kato.” 

Regarding Claim 13: Broadbent modified supra fails to teach wherein the water pump is further configured to be connected to the pump mount by a screw.
Kato teaches wherein a water pump (30) is further configured to be connected to the pump (30) by a screw (54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump is further configured to be connected to the pump mount by a screw to the structure of Broadbent modified supra as taught by Kato in order to advantageously provide a detachable fixing mechanism to the pump and mount (see Kato, Column 3, lines 63-67). 
Regarding Claim 14: Broadbent modified supra fails to teach comprising a housing having a pump access opening through which the water pump is accessible in the housing. 
Atsushi further teaches a housing (8) having a pump access opening (under 8) through which a water pump (6) is accessible in the housing (8, see Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pump mount for mounting the water pump on the ice maker for pumping water from the water reservoir through the passaging to the structure of Broadbent modified supra as taught by Volker in order to advantageously provide a secure and sealing connection of the pump elements and prevent debris entering the water reservoir (see Atsushi, page 3). 

Regarding Claim 15: Broadbent modified supra further teaches wherein the pump mount has a bayonet connection region (30 and 33, page 10 of Volker) at which the water pump (62 of Broadbent) is configured to be connected to the pump mount (30 and 5 of Volker) by the bayonet connection (30 and 33, page 10 of Volker). 
Broadbent modified supra fails to teach a screw connection region at which the water pump is configured to be connected to the pump mount by the screw, the screw connection region being closer to the pump access opening than the bayonet connection region.
a screw connection region (51/52) at which a water pump (29) is configured to be connected to a pump mount (2) by a screw (52), the screw connection region (51) being closer to a pump access opening (opening for pump 29) than a bayonet connection region (lobes 33 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a screw connection region at which the water pump is configured to be connected to the pump mount by the screw, the screw connection region being closer to the pump access opening than the bayonet connection region to the structure of Broadbent modified as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Keighley (3,025,679).

Regarding Claim 21: Kato teaches an ice maker for forming ice (title), the ice maker (title) comprising: a refrigeration system (17) comprising an ice formation device (18); and a water system (21, 22, 30) for supplying water to the ice formation device (18), the water system comprising a water reservoir (21) configured to hold water to be formed into ice (Column 2, lines 54-60), passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device, a water pump (30) configured to pump water from the water reservoir (21) through the passaging to the ice formation device (18, Column 2, lines 48-55), and a water level sensor (31) for detecting an amount of water in the reservoir (21); 
a mounting plate (32) connected to at least one of the water level sensor (31) and the water pump (30); and 
a support (22, 39, and 40) comprising at least one vertically extending support wall (wall 15) formed from a single monolithic piece of material (see 15 in Figure 1), the vertically extending support wall including first and second integrally formed connectors (end plates of 39 and platform support under 21); wherein the first connector (end plates of 39) is configured to attach the mounting plate (32) to the support (via end plate 39) and the second connector (platform under 21) is configured to attach the water reservoir (21) to the support such that the support supports the mounting plate (32) and the water reservoir (21) and positions the mounting plate (32) with respect to the water reservoir(21) so that at least one of the water level sensor (31) connected to the mounting plate (via 39) is configured to detect the amount of water in the reservoir (21) and the water pump (30) connected to the mounting plate (32) is configured to pump water from the water reservoir through the passaging (20).
Kato fails to teaches that the support is molded material and. 
Keighley teaches a support made of molded material (Column 3, lines 65-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the support is molded material to the structure of Kato as taught by Keighley in order to advantageously use well known support mechanisms and materials (see Keighley, Column 3, lines 65-75). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Keighley (3,025,679), as applied to claim 21 above, and further in view of Wantland et al. (US 2020/0121080 A1), hereafter referred to as “Wantland.”

Regarding Claim 22: Kato modified supra fails to teach wherein the molded support is formed by compression molding.  
Wantland teaches a molded support (200) is formed by compression molding (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the molded support is formed by compression molding to the structure of Kato as taught by Wantland in order to advantageously use well known method of making supports (see Wantland paragraph [0039]). 

Allowable Subject Matter
Claims 23-27 would be allowable if rewritten or amended without patently significantly broadening the claims to overcome the rejection(s) under 35 U.S.C. §103 as set forth in this Office action. 


Response to Arguments
Applicant’s arguments, see remarks dated 08/02/2022, filed 08/02/2022, with respect to claim2 have been fully considered and are persuasive.  The rejection of 05/02/2022 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in dependent Claim 23-27 are not disclosed nor taught by the prior art. 

The closest prior art of record is Kato et al. (6,109,055), hereafter referred to as “Kato,” Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent.”

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach a refrigeration system, a water system, a mounting plate and a connector. 
However, the references relied upon fail to teach specific the limitations of claims 23-27. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollen et al. (US 2006/0026985 A1).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                               /ERIC S RUPPERT/Primary Examiner, Art Unit 3763